Third District Court of Appeal
                               State of Florida

                          Opinion filed July 27, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D22-0259
                       Lower Tribunal No. 21-15066
                          ________________


                           D.M., The Mother,
                                  Appellant,

                                     vs.

           Department of Children and Families, et al.,
                                 Appellees.



     An Appeal from the Circuit Court for Miami-Dade County, Rosy
Aponte, Judge.

     Thomas Butler, P.A., and Thomas J. Butler, for appellant.

       Karla Perkins, for appellee, Department of Children and Families;
Sara Elizabeth Goldfarb, Statewide Director of Appeals, and Krystle Cacci,
Certified Legal Intern (Tallahassee), for appellee Guardian ad Litem.


Before FERNANDEZ, C.J., and LOGUE and BOKOR, JJ.

     PER CURIAM.
      Affirmed. See P.R. v. Dep’t of Children & Families, 337 So. 3d 456,

461 (Fla. 1st DCA 2022) (explaining that once the trial court determines

that termination is warranted under section 39.806(1)(f), Florida Statutes,

the court need not make a determination as to the least restrictive means);

K.A. v. Dep’t of Children & Families, 332 So. 3d 501, 507 (Fla. 4th DCA

2021) (upholding the constitutionality of section 39.806(1)(f)); J.H. v. Dep’t

of Children & Families, 279 So. 3d 316, 322 (Fla. 4th DCA 2019) (“While a

trial court’s decision to terminate parental rights must be based upon clear

and convincing evidence, the district court of appeal’s review is limited to

whether competent substantial evidence supports the trial court’s

findings.”).




                                      2